 Tit the Matter of RACING PUBLICATIONS, INC.andTHE NEW YORKPRINTINGPRESSMEN'SUNION No. 51, I. P. P. & A. U., AFFILIATEDWITH THE AMERICAN FEDERATIONOF LABORCase No. R-2041.-Decided February14, 1941Jurisdiction:turf publications industry.Practice and Procedure:petition dismissed where no appropriate unit within thescope of the petition.Mr. Jacob Brenner,of New York City, for the Company.Mr. Edwin L. Ducks, Mr. Edward Neway,andMr. VincentKillorin,of New York City, for the A. F. of L.Liebman, Robbins, Pressman d Leider,byMr. Harold I. Cammer,of New York City, for the C. I. O.Mr. Norman M. Neel,of counselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn September 21, 1940, The New York Printing'Pressmen'sUnionNo. 51, I. P. P. & A. U., affiliated with the American Federation ofLabor, herein called the A. F. of L., filed with the Regional Directorfor the Second Region (New York City) a petition alleging that aquestion affecting commerce had arisen concerning the representationof employees of Racing Publications,' Inc., New York City, hereincalled the Company,2 and requesting an investigation and certifica-tion of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On De-'Designated in the formal papers as N. Y. Printing Pressmen'sUnion #51, I. P. P. &A. U. and amended at the hearing to read as above stated.2Prior to 1937, the corporate name of the Company was Armstrong Racing Publications,Inc.In that year the Company was reorganized and its identical operations were assumedby five separate corporations,Armstrong Racing Publications, Inc , National RacingProgram,Inc.,Greensheet Publishing Corp., Trade Distributing Corp., and Racing Publica-tions, Inc.,upon whose pay roll the piessmen are listed.They jointly occupy the samepremises,perform the same work and hire the same employees as the single corporationformerly (lidThey have the same othcers and directors,and the same persons own stockin each of them.The first four corporation above-named intervened and were representedat the hearing.The five corporations are herein referred to collectively as the Company.29 N. L R. B., No. 111.633 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDcember 6, 1940,the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and ArticleIII, Section 3, of National Labor Relations Board Rules and Regu-lations-Series 2, as amended, ordered an investigation and directedthe Regional Director to conduct it and to provide for an appropriatehearing upon due notice.On December 10, 1940, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, theA. F. of L., and upon United Racing Publication Workers, LocalIndustrial Union 677, C. I. 0., herein called the C. I. 0., a labororganization claiming to represent employees directly affected bythe investigation.Pursuant to the notice a hearing was held onDecember 23, 26, 30, 31,1940, and on January 2,1941, at New YorkCity, before Mark Lauter, the Trial Examiner duly designated bythe Board.The Company and the, C. I. O. by their counsel, and theA. F. of L. by its representatives,participated in the hearing.Fullopportunity to be heard,to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.-On January 15, 1941, the A. F. of L., filed a brief which the Boardhas considered.Pursuant to notice served on all parties,a hearingfor the purpose of oral- argument was held on January 23, 1941,before the Board in Washington, D. C.The Company and theC. I. O. participated therein.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYThe Company is organized under the laws of the State of NewYork and maintains its principal offices in New York City. It isengaged in the business of publishing and distributing daily turfpublications known asArmstrong Publications,which are entered as,second class matter at the New York Post Office, and are trade-marked and registered in the United States Patent Office.The Com-pany receives information relating to races throughout the UnitedStates from a news. bureau with which it has contractual relations.If the information is received from points outside the State of NewYork, it is sent by "wire";if it comes from within the metropolitanarea of New York City it is telephoned or sent by messenger. RACING PUBLICATIONS, INC.635The volume of the business of the Company in the New York areais in excess of $100,000 per annum and the volume of the businessof the Company outside the State of New York (through the dis-tribution of its publications) is in excess of $50,000.During theperiod from January 1, 1940, to December 31, 1940, the Companypurchased paper, in either Maine, Vermont, or New Hampshire, inexcess of $25,000 in value.During the same period the Companypurchased type in the State of Pennsylvania approximating between$5,000 and $10,000 iii value.The Company concedes that it is engaged in interstate commercewithin the meaning of the Act.4II.THE ORGANIZATIONS INVOLVEDThe New York Printing Pressmen's Union No. 51, I. P. P. & A. U.,is a labor organization affiliated with the American Federation ofLabor. It admits to membership pressmen of the Company.United Racing Publication Workers, Local Industrial Union' 677,isa labor .organization affiliated with the Congress of IndustrialOrganizations.It admits to membership employees of the Company.III. THE APPROPRIATE UNITThe A. F. of L. contends that the Company's 24 pressmen oI"multi-color operators," who work in 4 different offices in New YorkCity, should be designated as a separate appropriate unit.TheC. I. O. and the Company contend that this unit is inappropriate.The A. F. of L. points to the following facts in support of itscontention for the craft unit: Pressmen have always constituted'separate skilled crafts and the A. F. of L. has closed-shop con-tracts covering pressmen, with 65 per cent of all the printing shopsinNew York City, most of whom are members of the New YorkEmploying Printers Association and operate under general con-tractwith the A. F. of L. through a branch called the PrintersLeague Section ; only the pressmen customarily feed presses and theyenjoy higher wage scales; the pressmen desire to be represented bythe A. F. of L. in the craft unit.When in July 1937, certain employees of the Company, includingpressmen, sought membership in the C. I. 0., a field representativeof the latter telephoned the A. F. of L. to' ascertain what interestthat organization might have in the Company's pressmen.He wasinformed that the A. F. of L. was not interested in them becausethey were working on small presses.Thereafter the Congress ofIndustrial Organizations formed its local affiliate among the Com-pany's employees.Pressmen, among others, were elected as officersand demands for collective bargaining were made upon the Company. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn July 30, 1937, the C. I. O. entered - into a contract with theCompany in which the C. I. O. was recognized as the exclusive bar-gaining agency for "pressmen, apprentice pressmen, comparers orcheckers, circulation clerks, foot routemen and car routemen," except-ing managers, assistant managers, foremen, foreladies, special fore-men, telephone operators, supervisors, office employees and all othersnot expressly included.3The contract further provided that all em-ployees of the Companyin classificationsincluded in the contractshould become members of the C. I. O. within 1 week from the dateof the contract,4 and that all new employees employed in those classi-fications "will become members of the (C. I. 0.) within three weeksfrom the date of their employment."On July 25, 1938, another contract was negotiated, providing foradditionalwage increasesfor the classifications above enumeratedand relating also to other conditions of employment., The recogni-tion and closed-shop provisions were identical to those in they firstcontract, except as previously noted,.On November 15, 1939, a thirdgontract was signed by the Company and the C. I. 0., including inits coveragethe additional classification, "short lot clerks," but iden-tical to the previous contracts in other essential respects.Under theterms of this contract the pressmen, with the exception of "appren-tice pressmen," did not receive wage increases, but for the first timethey were granted vacations.There is evidence that they did notparticipatein the negotiations but this is disputed.During the year1939, the offices of vice president and recording secretary of theC. I. O. were held by pressmen.The expiration date of the contractwas November 15, 1940.In July 1940 several of the pressmen approached the A. F. of L.and requested information concerning requirements for membershipand during that month the 24 pressmen signed A. F. of L. applicationcards.5Their actual membership in the A. F. of L., however, wasnot to begin until after November 15, 1940, the expiration date ofthe contract between the Company and the C. I. O. In a letter datedThe only major occupation engaged in actual production not included was the com-positors with whom the Company dealt separately, and with whom the Company laterentered into a separate contract.4 Three subsequent contracts between the Company and the C. I. 0 , seeinfra,omittedthis provision but all the contracts contained the following clause, The Company "willnot negotiate regarding(its) employees in the trades or occupations specifically namedabove, except with the duly authorized committee or committees of (the C. I 0 )."5The Regional Director reported that the Company'sOctober 19, 1940, pay roll containedthe names of 146 employees within the unit claimed by the C.I0.,which includes thosein the unit claimed by the A F. of L.The A.F. of L. submitted to the Regional Director24 application cards dated between July 1 and July 31, 1940,bearing the genuine, originalsignatures of persons whose names appeared on the Company's October 19, 1940, pay roll.The C. I. 0. submitted evidence showing 5 employees had paid dues through August 1940,3 through September 1940,and 130 through October 1940. RACING PUBLICATIONS, INC.637September 19, 1940, the A. F. of L. requested the Company to meetwith it for the purpose of negotiating a separate contract coveringpressmen.Then, without waiting for a reply, it filed the petitionin this case and the pressmen withdrew from negotiations between theC. I. O. and the Company. These, negotiations resulted in the execu-tion of a fourth closed-shop contract between the Company and theC. I. O. on October 21, 1940. The contract coveredpressmen 6 al-though they were not included in the negotiations, it being orallyagreed by the parties to the contract that in the event the pressmenwere not found by the Board to constitute a separate appropriateunit, negotiations for them might then be conducted.Thereafter, onNovember 25, 1940, the Company refused to recognize the A. F. of L.unless the Board found the unit contended for by it to be appropriate.With respect to the duties of employees in the operations of theCompany, the record discloses that the pressmen spend a considerableportion of their time performing duties which are supplemental tothe actual printing work.Thus they carry type and printed ma-terial from the main office to other offices in New York City ; uponthe completion of their duties in connection with the presses, theyaid the other employees in folding, stapling, counting, and bundling,in preparation for the immediate distribution of the publication;some of them engage in paper cutting when they are not workingon the presses.All the employees in each of the offices work in asingle room.The Company adheres to a general promotion policy, there havingbeen between 5 and 12 pressmen promoted from other positions.In view of the history of labor organization and collective bar-gaining at the Company's plants, the Company's contractualrelationswith and exclusive recognition of the C. I. O. since 1937as repre-and the fact that pressmen and other employees work at the sametasks'and in the same places, we find that a unit confinedto pressmenis inappropriate.IV.THE ALLEGED QUESTION CONCERNING REPRESENTATIONSince there is no appropriate unit. within the scope of the A. F. ofL.'s petition, we find that no question has been raised concerningthe representation of employees of the Company within an appro-priate unit.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :"The C. I. O. adduced in evidence a contract which it had with an affiliate of theCompany in Philadelphia,Pennsylvania,which also covered pressmen in an industrial unit. 638DECISIONS OF NATIONAL LABOR RELATIONS BOARD'CONCLUSION OF LAWNo question concerning the representation of employees of RacingPublications, Inc., New York City, in a unit which is appropriatefor the purposes of collective bargaining has arisen, within the mean-ing of Section 9 (c) of the National Labor Relations Act.ORDERUpon the basis of the foregoing findings of fact and 'conclusionof law, the National Labor Relations Board hereby orders that thepetition for investigation and certification filed by The New YorkPrinting Pressmen's Union No. 51, I. P. P. & A. U., affiliated withthe American Federation of Labor be, and it hereby is, dismissed.